Citation Nr: 1031350	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to increased evaluations for a right knee disability, 
evaluated as 10 percent disabling for a right knee meniscectomy 
with arthritis prior to May 4, 2004 and as 30 percent disabling 
for status post total right knee replacement beginning on July 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The claim was previously remanded in 
January 2009.

The Board had previously characterized the issue on appeal as 
entitlement to an increased evaluation for a right total knee 
replacement, evaluated as 30 percent disabling.  The Board has 
recharacterized the issue for the following reasons.  The Veteran 
filed his claim for "increase of my S/C R knee condition" in 
September 2003.  He did not, however, undergo his right total 
knee replacement until May 2004.  Prior to the June 2004 rating 
decision, the Veteran's service-connected right knee disability 
had been rated 10 percent disabling, using Diagnostic Code 5261, 
for right knee meniscectomy with arthritis, and as 10 percent 
disabling, using Diagnostic Code 5257, for slight right knee 
instability.  The June 2004 rating decision that is the subject 
of the appeal continued the 10 percent rating under Diagnostic 
Code 5257, but recharacterized the right knee meniscectomy with 
arthritis as status post total right knee replacement, rated 
using Diagnostic Code 5055.  The RO assigned a 100 percent 
evaluation as of May 4, 2004 and a 30 percent evaluation as of 
July 1, 2005.  In his June 2005 notice of disagreement, the 
Veteran expressed disagreement with the evaluation of the total 
knee replacement; he did not express disagreement with the 
continuation of the 10 percent rating for instability.  
Accordingly, in this decision, the Board will address whether 
higher evaluations are warranted for the periods in which the 10 
percent rating was assigned for meniscectomy with arthritis and 
the 30 percent evaluation was assigned for status post total knee 
replacement.  

A request for a total disability rating due to individual 
unemployability resulting from service-connected disability 
(TDIU), whether expressly raised by a veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
is rather part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, 
when entitlement to TDIU is raised during the appeal of a rating 
for a disability, it is part of the claim for benefits for the 
underlying disability.  Id. at 454.  In this case, however, the 
Veteran appealed a TDIU denial but withdrew that claim during an 
October 2008 hearing, as addressed in the January 2009 Board 
decision.  As such, there is no TDIU issue presently before the 
Board on appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 4, 2004, the Veteran's right knee disability was 
productive of only very minimal limitation of motion, as well as 
no evidence of ankylosis.

2.  Evidence from the period beginning on July 1, 2005 indicates 
that the Veteran's right knee disability has not been productive 
of severe painful motion or weakness in the affected extremity, 
or extension limited to 30 degrees.


CONCLUSION OF LAW

The criteria for increased evaluations for a right knee 
disability, evaluated as 10 percent disabling for a right knee 
meniscectomy with arthritis prior to May 4, 2004 and as 30 
percent disabling for status post total right knee replacement 
beginning on July 1, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 
5261 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating claim

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although a 
rating specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

As noted above, prior to May 4, 2004, the Veteran's disability 
that is the subject of this appeal was characterized as a right 
knee meniscectomy with arthritis and evaluated at the 10 percent 
rate under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Under this 
section, concerning limitation of extension of the leg, a 10 
percent evaluation is warranted for extension limited to 10 
degrees.  A 20 percent evaluation is in order for extension 
limited to 15 degrees.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees, whereas extension limited to 45 
degrees warrants a 50 percent evaluation.

The Veteran's current claim was received on September 29, 2003, 
and the Board has reviewed the evidence from the prior year 
through May 2004 to ascertain whether a higher evaluation was 
warranted at that time.  See 38 C.F.R. § 3.400(o)(2).  Such 
evidence, however, is limited.  Notably, a September 2003 private 
examination report indicates significant osteoarthrosis of the 
medial compartment of the right knee by x-rays, with almost full 
extension, 130 degrees of flexion, and "exquisite" medial joint 
line tenderness with a positive McMurray's test for pain.  A 
letter from a private hepatologist, dated in October 2003, also 
contains a notation of "severe knee arthritis" and a 
recommendation for a knee replacement.  X-rays from November 2003 
showed "fairly severe" medial compartment degeneration, while a 
physical examination showed swelling in the knee with tenderness 
along the medial joint line and significant varus deformity.

The finding of nearly full extension, albeit with pain, is fully 
consistent with the then-assigned 10 percent evaluation under 
Diagnostic Code 5261, even taking into account the Veteran's 
objective pain symptoms in light of DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45.  Likewise, the 
combination of 130 degrees of flexion and pain falls far short of 
being commensurate to flexion limited to 30 degrees, as would 
warrant a 20 percent evaluation under Diagnostic Code 5260.  
There is similarly no evidence from this period of ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or abnormalities of the tibia and fibula 
(Diagnostic Code 5262).  Moreover, there is no basis for separate 
evaluations for flexion and extension, as the Veteran did not 
have sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-
2004 (Sept. 17, 2004).  

The Board is cognizant of the characterization of the Veteran's 
knee arthritis as "severe" prior to May 4, 2004.  Without any 
showing of the type of symptoms that would warrant a higher 
evaluation under the listed diagnostic codes, however, this 
characterization in and of itself is insufficient to warrant a 
higher evaluation.  In short, there is no basis for an evaluation 
in excess of 10 percent prior to May 4, 2004.  

On May 4, 2004, the Veteran underwent a right total knee 
replacement.  He was subsequently assigned a 100 percent 
evaluation for the period from that date until July 1, 2005, 
under 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5055 
(prosthetic replacement of the knee joint), with a 30 percent 
evaluation assigned thereafter.  Under Diagnostic Code 5055, a 
minimum rating of 30 percent evaluation is assigned.  With 
intermediate degrees of residuals weakness, pain, or limitation 
of motion, rating by analogy is warranted under Diagnostic Code 
5256, 5261, or 5262.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, a 60 
percent evaluation is assigned.  A 100 percent evaluation is 
warranted for one year following implantation of the prosthetic 
replacement of the knee joint.  

The Board has reviewed all post-surgical evidence of record, 
including VA examinations reports from May 2004, June 2005, 
December 2005, and September 2009, and has focused on the 
evidence dated on and after July 1, 2005, when the Veteran's 
rating was reduced to 30 percent.  His examination reports and 
outpatient records consistently show that he has not had any 
ankylosis of the right knee (Diagnostic Code 5256) or 
abnormalities of the tibia and fibula (Diagnostic Code 5262).  
Moreover, the currently assigned 30 percent evaluation 
contemplates all findings relative to flexion (Diagnostic Code 
5260).  As such, the only bases for an increased evaluation would 
be severe painful motion or weakness in the affected extremity 
(60 percent under Diagnostic Code 5055) or extension limited to 
30 degrees (40 percent under Diagnostic Code 5261).  

In this regard, a letter from a private doctor, dated in October 
2005, indicates that the Veteran had significant pain and 
disability related to his right total knee replacement, with 
difficulty going up and down stairs, stooping, squatting, 
kneeling, and getting up after sitting.

A December 2005 VA examination revealed extension to 10 degrees, 
with a mild effusion, "not a significant amount of crepitus," 
some anterior laxity, and no true problem with medial instability 
or rotational instability.  The examiner noted moderate effects 
on activities of daily living, "some report of discomfort," and 
no true flare-ups or anticipated changes in range of motion with 
repetitive use.

A private examination from December 2005 revealed a two degree 
lack of extension, some discomfort to palpation at the superior 
pole of the patella, and no significant pain with patellar grind.  
The examiner did note persistent right knee pain and swelling 
following the total knee arthroplasty and stated that the Veteran 
may have developed osteonecrosis of the patella or some early 
polyethylene wear of his metal-backed patella.  A January 2006 
letter from the same doctor indicates that the Veteran had mild 
effusion on the knee and some discomfort in the region of the 
patella to palpation, but no joint line tenderness.  The doctor 
noted the likelihood of osteonecrosis of the patella contributing 
to his symptoms.

During his October 2008 hearing, the Veteran reported continuing 
weakness, pain, and limitation of motion of the right knee, 
although he denied current treatment.

The Veteran's most recent VA examination was conducted in 
September 2009.  During this examination, he reported an initial 
good response to the right knee replacement but asserted that he 
had some increased pain in the past two to three years.  He 
confirmed pain, stiffness, and moderate weekly flare-ups, but he 
denied deformity, instability, incoordination, locking, effusion, 
and inflammation.  He was able to stand for 15 to 30 minutes and 
could walk one to two blocks.  The examination revealed slight 
bony swelling of the right knee compared to the left, consistent 
with joint replacement surgery, but no evidence of effusion or 
weakness.  The Veteran had full extension of the right knee, with 
no objective evidence of pain following repetitive motion and no 
ankylosis.  The examiner noted that the Veteran was retired and 
that his knee problem, post-surgery, had no significant effects 
on his prior occupation, though it would preclude future 
occupational activities involving prolonged standing, walking, 
squatting, frequent stair climbing or use of ladders.  The 
examiner further noted moderate effects on exercise, sports, and 
recreation; mild effects on chores, shopping, and traveling; and 
no effects on feeding, bathing, dressing, toileting, grooming, or 
driving.  The Veteran was noted have hired help with his lawn and 
snow.  Finally, the examiner noted that it would be feasible to 
expect that the Veteran could lose an additional five to ten 
degrees of range of motion during flare-ups or with repetitive 
activity.

In reviewing the above evidence, the Board does not find that 
there has been severe painful motion or weakness in the affected 
extremity since July 1, 2005.  Rather, the Veteran's VA 
examinations have indicated mostly mild-to-moderate limitations, 
with confirmation of knee pain but no evidence of significant 
weakness.  This degree of disability is far more aptly 
contemplated by the assigned 30 percent evaluation than by a 60 
percent evaluation.

The Board also notes that the Veteran has at no point been shown 
to have extension limited to more than 10 degrees, and the 
examiner who conducted the September 2009 VA examination showing 
full extension noted only an additional five to ten degrees of 
limitation of motion due to flare-ups or repetitive activity.  
See DeLuca v. Brown, supra.  The evidence thus does not show 
findings commensurate to extension limited to 30 degrees and does 
not warrant an increased rating under Diagnostic Code 5261.

Finally, there is no basis for separate evaluations for flexion 
and extension, as the Veteran has consistently had flexion in 
excess of 100 degrees.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

As a concluding matter, the Veteran has submitted no evidence 
showing that this disorder has markedly interfered with his 
employment status beyond that interference contemplated by the 
assigned evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  Notably, the Veteran was 
assigned a 100 percent evaluation for over a year following his 
right knee surgery, and, accordingly, such surgery has been fully 
contemplated by the schedular staged rating.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

Overall, the evidence does not support increased evaluations for 
a right knee disability, evaluated as 10 percent disabling for a 
right knee meniscectomy with arthritis prior to May 4, 2004 and 
as 30 percent disabling for status post total right knee 
replacement beginning on July 1, 2005.  The claim must 
accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.  

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling most requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in May 2004, prior to the 
date of the issuance of the appealed rating decision.  Letters 
addressing VA's practices in assigning disability evaluations and 
effective dates for those evaluations were furnished in September 
2008 and February 2009, with the second letter also addressing 
the applicable diagnostic criteria.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This course of corrective 
action ensures that no initial notification errors will be 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded VA examinations that were fully adequate for 
the purposes of ascertaining the symptoms and severity of the 
Veteran's right knee disability.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Finally, the Board notes that the action requested in the Board's 
January 2009 remand, notably the issuance of a corrective notice 
letter and the obtaining of Social Security Administration 
records, has been accomplished in full.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to increased evaluations for a right knee disability, 
evaluated as 10 percent disabling for a right knee meniscectomy 
with arthritis prior to May 4, 2004 and as 30 percent disabling 
for status post total right knee replacement beginning on July 1, 
2005, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


